Pinney, J.
1. The principal question in this case-is whether Quant had authority from the defendant’s intestate, Thompson, to buy the sleds on his credit and account, and whether they were accordingly in fact sold by Millerd on his credit and account. This involved, of course, the question of Quant’s agency to purchase the sleds on the credit and account of the defendant Thompson. This issue, and the law applicable to it, was clearly explained by the court to the jury, and. no exceptions were taken to the leading portion of the charge. «There was sufficient evidence to warrant the jury in finding the verdict for the plaintiffs. It is amply sustained by the evidence. We cannot consider whether it is contrary to the weight of evidence.
2. It was agreed by counsel for both parties that the letters of themselves did not constitute a contract between the parties of the purchase and sale of the sleds; that they were not writings of a contractual character,— and the court so instructed the jury, and, further, that the letters were competent evidence for what the jury should deem them worth, in connection with the remainder of the evidence, in determining whether or not the original transfer of the sleds by Millerd to the defendant’s intestate was in fact upon the credit of the defendant, and pursuant to authority given by him to Quant to purchase them upon the credit of the defendant. It is said that this instruction was equivalent to saying to the jury that, while the letters did not render the defendant liable and did not constitute a contract, the jury *351might infer from them that the defendant authorized Quant to purchase the sleds on his credit. Quant so represented to Millerd, and Millerd, on the faith of such representation, let Quant have the sleds on Thompson’s credit. The testimony of Quant, A. W. Millerd, the son of the plaintiffs’ intestate, and of the defendant’s intestate, Thompson, was before the jury, and, as we have said, it tended to make out the casé submitted to them. The court did not tell the jury what they might infer from the letters. The more important of the letters were written by the defendant Thompson, after Quant had written him that he (Quant) had “ bought four sets of sleighs of Millerd, and gave him an order on you; he will give you time on them.” And on the next day the defendant Thompson wrote to Millerd, asking him “ to wait until I begin to draw some pay from my pulp, which will be in the course of about thirty days, when I can pay you in full.” He afterwards wrote Millerd three other letters, the material portions of which have been stated. The court rightly told the jury that the letters were competent evidence for what the jury should deem them worth, in connection with the other evidence upon the issues stated, and, in substance, that the jury were to determine the issues from the entire evidence.
3. The defendant’s counsel, in his examination of the defendant as a witness in his own behalf, sought to draw out from him an explanation of how he came to write the letter of December 24,1892, and make the acknowledgment it contained ; and in answer he stated, in substance, that Quant had represented that he had about 1,500 or 1,600 cords of pulp' wood cut, and that there would be something coming to him. “ On the strength of that, why, I promised; but he didn’t have it cut, nor the half of it.” The defendant’s counsel, pressing the matter further, said: “ This letter was written, then, upon the presumption that he had that there, and if he had, you would have paid it out of what was due him?” *352He had already in substance testified to all that the question was calculated to elicit, but the question was objected-to as leading and incompetent. The court stated that “ the letter was the best evidence of the language employed, and spoke for itself, and that the witness could not translate it,” and sustained the objection. The question was certainly leading, and addressed by counsel to his own client. There was nothing obscure or ambiguous in the language of-the letter. The defendant testified quite fully as to the circumstances under which he wrote the letters, and no other evidence offered to explain them was excluded. The exceptions relied on are, we think, without merit. There was no error affecting the substantial rights of the defendant.
By the Oourt.— The judgment of the circuit court is affirmed.